Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 12, 2021 has been entered. Claims 1, 5-10 have been amended. Claims 1-10 remain pending in this application.

Response to Arguments
Applicant’s Remarks filed October 12, 2021 with respect to claim(s) 1-10 have been considered. However, there remains multiple 35 USC 112(b) issues with the claims as highlighted below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 9, and 10, it is unclear what is meant by the following limitations: 
a) “a group of the groups”-The Examiner believes this should read as “a group of the classified groups”.
b) “the group”- A distinction between the different groups of the claims would be clearer. For example, Applicant(s) may distinguish the different groups as “a represented group” and “classified groups” to alleviate any ambiguity between groups.
c) “information to be matched”- Would infer that Applicant(s) stated prior to this step that the information to be matched is already in the process of matching. The Examiner recommends a limitation which indicates the matching of the information.
d) “the information to be matched being encrypted”- Would infer that Applicant(s) stated prior to this step that the information to be matched is already in the process of encryption. The Examiner recommends a limitation which indicates the encryption of the information.
e) “first input information being encrypted”- Would infer that Applicant(s) stated prior to this step that the first input information is already in the process of encryption. 
f) “the group to be matched with the first input information”- Would infer that Applicant(s) stated prior to this step that the group is already in the process of matching the first input information. The Examiner recommends a limitation which indicates the matching of the group to the information.
g) "the group identified”- There is insufficient antecedent basis for this limitation in the claim.
h) “determine whether or not the information to be matched has a calculated second similarity satisfy that satisfies a criteria exists”- Needs revision to clarify that a determination on whether information to be matched exists. The current limitation reads as a run-on sentence.
i) “is largest” infers that there are different amounts of representative information which were not stated or mentioned prior. The representative information is largest over what other amounts?
j) “a larger similarity” infers that there are other amounts of similarities which were not stated or mentioned prior. The similarity is larger than what other amounts?
k) “is second largest”. The similarity is second largest over what other amounts?

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘when the information to be matched, whose calculated second similarity satisfies the criteria, does not exist in the group in which the first similarity between the first input information and the representative information is largest, change the group to be matched, sequentially in order of a larger similarity, from a group in which the first similarity is second largest.’

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        December 14, 2021